In The

                                   Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00310-CR
                            ____________________
                       PAUL LLOYD CLARK, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________             ______________

                     On Appeal from the 9th District Court
                         Montgomery County, Texas
                       Trial Cause No. 17-03-03600-CR
________________________________________________________             _____________

                          MEMORANDUM OPINION

       In this appeal, Paul Lloyd Clark’s court-appointed appellate counsel

submitted a brief in which counsel contends that no arguable grounds can be

advanced to support Clark’s appeal from his conviction for criminal mischief, a first-

degree felony. 1 Based on our review of the record, we agree that no arguable issues

exist to support Clark’s appeal.


   1
     See Tex. Penal Code Ann. §§ 28.03 (criminal mischief), 28.03(b)(7) (defining
the offense as a first-degree felony “if the amount of pecuniary loss is $300,000 or
                                          1
       On appeal, Clark’s appellate counsel filed a brief presenting counsel’s

professional evaluation of the record. In the brief, Clark’s counsel concludes that

Clark’s appeal is frivolous because no meritorious issues can be argued to support

it.2 After Clark’s counsel filed his brief, we granted an extension of time to allow

Clark to file a pro se response. Clark did not file a response with the Clerk of this

Court, but instead filed a letter in the District Clerk’s office that he had “no interest

in pursuing an appeal.” The District Clerk filed a supplemental record with the Clerk

of this Court that contains Clark’s letter. However, his attorney did not then file a

motion to dismiss Clark’s appeal.

       Therefore, we review the appeal based on Clark’s Anders brief. After

reviewing the appellate record and the Anders brief filed by Clark’s appellate

counsel, we agree with counsel’s conclusion that any appeal would be frivolous.




more”) (West Supp. 2018). We cite to the current version for any statutes that are
identified in the opinion since any revisions to them since the date the State charged
Clark with criminal mischief are not relevant to the appeal.
   2
    See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807
(Tex. Crim. App. 1978).
                                           2
Therefore, we need not order the appointment of new counsel to re-brief Clark’s

appeal. 3 Accordingly, we affirm the trial court’s judgment. 4

AFFIRMED.



                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on December 5, 2018
Opinion Delivered March 13, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




   3
     Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of other counsel only if it is determined arguable grounds exist
to support the appeal).
   4
      Clark may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3